Citation Nr: 1744079	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a disability manifested by hyperlipidemia/high cholesterol. 

3.  Entitlement to service connection for rosacea. 

4.  Entitlement to service connection for rectal condyloma. 

5.  Entitlement to service connection for alcoholism. 

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

8.  Entitlement to a rating in excess of 50 percent for depression with anxiety

9.  Entitlement to increases in the "staged" (30 percent prior to July 1, 2016, and 0 percent from that date) ratings assigned for migraine headaches to include the threshold matter of the propriety of the reduction of the rating for such disability from 30 to 0 percent, effective July 1, 2016.

10.  Entitlement to a rating in excess of 10 percent for tinnitus. 

11.  Entitlement to a compensable rating for bilateral hearing loss. 

12.  Entitlement to a compensable rating for acne.

13.  Entitlement to a compensable rating for allergic rhinitis. 

14.  Entitlement to a compensable rating for hemorrhoids. 

15.  Entitlement to a compensable rating for a post mole excision chest scar. 

16.  Entitlement to a compensable rating for a post mole excision back scar.  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1982 to July 1986,
December 1992 to March 2004, and September 2006 to May 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2011, February 2012, and May 2013 rating decisions by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  An April 2016 rating decision by the Columbia, South Carolina RO is also on appeal.  In November 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record. 

A November 2011 rating decision assigned a 0 percent rating for migraine headaches.  A May 2013 rating decision increased the rating for migraine headaches to 30 percent, effective July 14, 2010.  The matter challenging the propriety of the reduction in the rating assigned for headaches is before the Board on appeal from the April 2016 rating decision (that implemented a reduction in the rating from 30 percent to 0 percent). 

An August 2016 rating decision denied service connection for left and right wrist carpal tunnel syndrome and continued a 0 percent rating for right epididymal cyst. In November 2016 the Veteran filed a notice of disagreement (NOD) with that decision, initiating an appeal in the matter.  He elected the decision review officer (DRO) process in lieu of the traditional appeals process.  A July 2017 letter from the DRO advised the Veteran that the claim was assigned to a DRO for review, and a statement of the case (SOC) would be issued in the matter if it could not be resolved through the DRO process.  Inasmuch as the DRO has responded to the Veteran's NOD, and a SOC in response would be premature given the DRO process, a remand for issuance of a SOC under Manlincon is not necessary at this time.  See Manlincon v. West, 12 Vet. App. 238  (1999).  The Board notes that the matters are downstream issues, and are not yet fully before the Board, but will only be so if the Veteran perfects appeals in the matters by timely filing a substantive appeal after (and if) a SOC is issued.
[The matter of service connection for hypertension had also been on appeal before the Board.  A November 2013 rating decision granted service connection for hypertension, resolving that issue.]

A March 2015 rating decision denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In July 2015 the Veteran filed an NOD with that decision, initiating an appeal in the matter.  He elected the DRO process in lieu of the traditional appeals process.  A July 2017 letter from the DRO advised the Veteran that the claim was assigned to a DRO for review, and a SOC would be issued in the matter if it could not be resolved through the DRO process.  Inasmuch as the DRO has responded to the Veteran's NOD, and a SOC in response would be premature given the DRO process, a remand for issuance of a SOC under Manlincon is not necessary at this time.  See Manlincon v. West, 12 Vet. App. 238  (1999).  The matter of entitlement to a TDIU rating is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.  Id. at 240-41.

The issues of service connection for a low back disability, rosacea, rectal condyloma, GERD, and PTSD and seeking increased ratings for depression, migraine headaches, bilateral hearing loss, acne, allergic rhinitis, and hemorrhoids are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

On the record at a November 2016 videoconference hearing, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeals seeking service connection for hyperlipidemia/high cholesterol and alcoholism, compensable ratings for chest and back post mole excision scars, and an increased rating for tinnitus; there are no questions of fact or law remaining for the Board to consider in those matters.


CONCLUSION OF LAW

Regarding the claims of service connection for hyperlipidemia/high cholesterol and alcoholism, and seeking compensable ratings for post mole excision chest and back scars and an increased rating for tinnitus, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider appeals in those matters.  
38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeals

Inasmuch as the Veteran has expressed an intent to withdraw his appeals seeking service connection for hyperlipidemia/high cholesterol and alcoholism, compensable ratings for chest and back scars, and an increased rating for tinnitus, discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) on the matters is not necessary, as any notice or duty to assist omission is harmless. 

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.
38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  Withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

On the record at a November 2016 videoconference hearing, the Veteran requested withdrawal of his appeals seeking service connection for hyperlipidemia/high cholesterol and alcoholism, compensable ratings for chest and back scars, and an increased rating for tinnitus.  Accordingly, there are no allegations of error of fact or law with respect to those matters remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal in the matters.


                                                             ORDER

The appeals seeking service connection for hyperlipidemia/high cholesterol and alcoholism, compensable ratings for chest and back scars, and an increased rating for tinnitus are dismissed.


REMAND

Further development of the record is necessary with respect to claims seeking service connection for a low back disability, rosacea, rectal condyloma, GERD, and PTSD and increased ratings for depression, migraine headaches, bilateral hearing loss, acne, allergic rhinitis, and hemorrhoids. 

A January 2017 Social Security Administration (SSA) award letter noted that the Veteran was awarded benefits and indicated a disability onset date in May 2013.  It does not appear that the RO has sought the SSA records pertaining to the award of SSA disability benefits.  SSA records are constructively of record, and VA is obligated to obtain such records unless it is found that they would not be relevant. As the Board cannot conclude that the records would not be relevant, they must be sought.

At the November 2016 videoconference hearing, the Veteran's representative noted that shortly after the Veteran's discharge from service in September 2009, he sought treatment for his low back from Dr. Gerwig.  A January 2011 lumbar spine MRI showed L5-S-1 central, left paracentral posterior disk herniation, impingement, and L4-L5 posterior broad bulging disks.  A January 2011 letter from Dr. Gerwig noted that he began treating the Veteran for back pain in February 2010.  June 2011 private treatment records note a diagnosis of chronic lumbar strain.  Given evidence of possible chronicity of low back pain since service and a current disability, the Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met; development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records (STRs) note that he was seen for reflux in 2007.  March 2009 STRs note that the Veteran reported heartburn once or twice per week, but the examiner indicated that his condition had resolved.  At the November 2016 videoconference hearing, the Veteran testified that he had a diagnosis of GERD and was prescribed medication.  February, March and June 2014 private treatment records note prescriptions for Nexium.  Since the Veteran had complaints of heartburn in service and private treatment records note a prescription for heartburn medication, an examination to determine the existence (and etiology) of any GERD is necessary. 

Regarding the propriety of the reduction of the rating or headaches, in June 2016, VA received a NOD with an April 2016 rating decision that implemented such reduction.  A submission of a timely NOD triggers the appeal process, and requires issuance of a SOC.  The AOJ has not issued a SOC in response to that NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (2004). The matter of the propriety of the reduction is not fully before the Board at this time, and will only be so if the Veteran timely files a substantive appeal after a SOC is issued.  Id. at 240-41.  The matter of the rating for migraine headaches is inextricably intertwined with the claim challenging the propriety of the reduction of the rating; therefore, consideration of that claim is deferred pending resolution of the claim regarding the propriety of the reduction.. 

A review of the record also found that pertinent evidence (reports of a February 2015 VA mental disorders examination, a March 2015 VA headache examination, and July 2016 VA bilateral hearing loss, skin disease, rhinitis, headaches, rectum and anus, and mental disorders examinations), not submitted by the Veteran, was received at the AOJ following the issuance of a November 2013 supplemental SOC (SSOC) and an August 2014 SOC (addressing acne, allergic rhinitis and hemorrhoids claims).  The AOJ will have opportunity to consider this evidence in the first instance and issue an SSOC.]

Finally, as the Veteran appears to be receiving ongoing treatment for GERD, rhinitis, acne, migraines, and psychiatric disabilities, and records of such treatment are clearly pertinent (and may be critical) evidence in the claims for increase (and VA records are constructively of record), updated treatment records must be secured.

Accordingly, the case is REMANDED for the following :

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for the disabilities remaining at issue, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified.  If any requested records are unavailable, the reason must be explained for the record, and the Veteran must be so notified.  The AOJ should also secure for the record complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for such disabilities since May 2015.

2.  The AOJ should obtain for the record from SSA the record upon which their determination on the Veteran's claim was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

3.  The AOJ should thereafter arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his low back disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a) Please identify (by diagnosis) each low back disability entity found/or shown by the record during the pendency of the instant claim. 

b) Please identify the likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service/alleged injury therein? 

c) If a diagnosed low back disability is found to be unrelated to service, the examiner must note the etiology considered more likely and explain why that is so.

The examiner must include rationale with all opinions.

4.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of all current GI disabilities found/shown by the record during the pendency of the instant claim.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a) Please identify (by diagnosis) each GI disability entity found or shown by the record during the pendency of the instant claim.  Specifically, does the Veteran have GERD? If a diagnosed GI disability entity shown by the record is not found on examination, the conflicting findings should be reconciled.

b) Please identify the likely etiology for each GI disability entity diagnosed, including any GERD.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service/alleged injury therein? 

c) If a diagnosed GI disability is found to be unrelated to service, the examiner should identify the etiology considered more likely and explain why that is so.
 
The examiner must include rationale with all opinions.

5.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


